I concur with Judge Simpson in holding that the majority opinion is contrary to the law as declared by this court inBlanchard v. Golden Age Brewing Co., 188 Wash. 396,63 P.2d 397.
I dissent from the majority opinion for the further reason that the relationship between the appellants was one of limited partnership, not that of master and servant. It may well be true that appellants entered into the partnership arrangement with the distinct intention and deliberate purpose to avoid a relationship of master and servant and escape the obligations, liabilities, and hazards of the latter relationship. That, however, does not make their effort "a sham, colorable, and unsuccessful device," as suggested in the concurring opinion. Corporations have for years been organized, and still are, with the distinct and deliberate purpose to avoid individual liability on the part of its members; but that fact does not make the corporation illegal nor rob it of its rights under the law.
I think the injunction should have been granted.
SIMPSON and ROBINSON, JJ., concur with STEINERT, J. *Page 817